Plaintiff brought suit against defendant by summons. Garnishment proceedings were instituted against the Peoples State Trust  Savings Bank. Disclosure was filed July 15, 1929, showing liability to the principal defendant of $554.99. This disclosure was sworn to by Archie E. Allen, auditor of the bank. A motion was filed by plaintiff to enter judgment against the bank upon the disclosure for the amount disclosed. On the same day a motion was filed by the garnishee defendant for leave to file an amended disclosure, alleging an error had been made in the first disclosure, and, as a matter of fact, at the time the original disclosure was made *Page 697 
the bank was not indebted to the principal defendant, but the principal defendant was indebted to the bank. Both motions came on for hearing at the same time. Both were argued. The trial court found the first disclosure was erroneous and purely a mistake, permitted an amendment of the disclosure, denied the motion for a judgment, and permitted the garnishee defendant to file an amended disclosure which in effect amounted to denial of judgment for plaintiff. The general statute of amendments (3 Comp. Laws 1929, § 14144 et seq.) is broad and is to be liberally construed. Peacock v. Railway Co., 208 Mich. 403
(8 A.L.R. 964); La Plante v. DuPont, 223 Mich. 343
(31 A.L.R. 694, 23 N.C.C.A. 1); Wabash R. Co. v. Marshall, 224 Mich. 593;  Gillen v. Wakefield State Bank, 246 Mich. 158
. The right to permit amendments, in accordance with the statute, is vested in the sound judgment and discretion of the trial court. It aims to abolish technical errors in proceedings and to have cases disposed of as nearly as possible in accordance with the substantial rights of the parties. We think the action of the trial court was fairly within his discretion.Drake v. Railway Co., 69 Mich. 168 (13 Am. St. Rep. 382);Barber v. Howd, 85 Mich. 221; Dunn v. Detroit Savings Bank,118 Mich. 547; Gerow v. Hyde, 131. Mich. 442.
Judgment is affirmed, with costs.
CLARK, C.J., and McDONALD, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred. *Page 698